          Case
           Case1:14-cv-00581-VEC
                1:14-cv-00581-VEC Document
                                   Document336-2
                                            340 Filed
                                                 Filed04/30/20
                                                       04/15/20 Page
                                                                 Page12ofof78



                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 SECURITIES AND EXCHANGE COMMISSION,                                 DATE FILED: 04/30/2020
                                      Plaintiff,
                                                                14 CIV. 0581 (VEC)
                        v.                                      ECF CASE

 LAWRENCE E. PENN III, ALTURA ST. MICHAEL
 EWERS, CAMELOT ACQUISITIONS SECONDARY
 OPPORTUNITIES MANAGEMENT, LLC, THE
 CAMELOT GROUP INTERNATIONAL, LLC and
 SSECURION LLC,
                           Defendants,

                 - AND -

 A BIGHOUSE FILM AND PHOTOGRAPHY STUDIO
 LLC,

                                      Relief Defendant.


                FINAL JUDGMENT AS TO DEFENDANT
 CAMELOT ACQUISITIONS SECONDARY OPPORTUNITIES MANAGEMENT, LLC

          WHEREAS on January 30, 2014, Plaintiff Securities and Exchange Commission (the

“Commission”) commenced this action by filing a Complaint, Order to Show Cause, and

supporting papers, including a memorandum of law, declarations, and exhibits, for its emergency

application for a temporary restraining order, preliminary injunction, asset freeze and other

relief;

          WHEREAS the same day, the Court entered an Order to Show Cause, Temporary

Restraining Order, and Order Freezing Assets and Granting Other Relief (Docket Entry 2);

          WHEREAS the Court entered an Order Imposing Preliminary Injunction and Other

Relief Against Defendants Lawrence E. Penn III (“Penn”), Camelot Acquisitions Secondary

Opportunities Management, LLC (“CASO Management”), and The Camelot Group

                                                   1
        Case
         Case1:14-cv-00581-VEC
              1:14-cv-00581-VEC Document
                                 Document336-2
                                          340 Filed
                                               Filed04/30/20
                                                     04/15/20 Page
                                                               Page23ofof78



International, LLC (“CGI”) on July 11, 2014 (Docket Entry 56) that, among other things, froze

the defendants’ assets pending the final disposition of this action;

       WHEREAS Defendant CASO Management entered a general appearance;

       WHEREAS on October 1, 2018, the Court entered a final judgment as to Defendant

Penn ordering him to pay disgorgement of $9,286,916.65, plus prejudgment interest at the IRS

underpayment rate, and a civil penalty of $9,286,916.65 (Docket Entry 300); and

       WHEREAS on March 17, 2020, the Court granted the Commission’s motion for

summary judgment against Defendant CASO Management (Docket Entry 335):

                                                 I.

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

that Defendant CASO Management is permanently restrained and enjoined from violating,

directly or indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange

Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by

using any means or instrumentality of interstate commerce, or of the mails, or of any facility of

any national securities exchange, in connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact
               necessary in order to make the statements made, in the light of the circumstances
               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would
               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

CASO Management’s officers, agents, servants, employees, and attorneys; and (b) other persons


                                                  2
          Case
           Case1:14-cv-00581-VEC
                1:14-cv-00581-VEC Document
                                   Document336-2
                                            340 Filed
                                                 Filed04/30/20
                                                       04/15/20 Page
                                                                 Page34ofof78



in active concert or participation with Defendant CASO Management or with anyone described

in (a).

                                               II.

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant CASO Management is permanently restrained and enjoined from violating, directly or

indirectly, Section 204 of the Investment Advisers Act of 1940 (the “Advisers Act”) [15 U.S.C.

§ 80b-4] and Rule 204-2 promulgated thereunder [17 C.F.R. § 275.204-2] by, while acting as an

investment adviser who makes use of the mails or any means or instrumentality of interstate

commerce in connection with its business as an investment adviser (other than one specifically

exempt from registration under the Advisers Act), failing to make, keep, maintain on its

premises, and provide to the Commission such records and reports as the Commission by rule

may prescribe as necessary or appropriate in the public interest or for the protection of investors.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

CASO Management’s officers, agents, servants, employees, and attorneys; and (b) other persons

in active concert or participation with Defendant CASO Management or with anyone described

in (a).

                                              III.

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant CASO

Management is permanently restrained and enjoined from violating, directly or indirectly,

Sections 206(1) and 206(2) of the Advisers Act [15 U.S.C. §§ 80b-6(1), (2)] by, while acting as

an investment adviser, using the mails or any means or instrumentality of interstate commerce:



                                                 3
          Case
           Case1:14-cv-00581-VEC
                1:14-cv-00581-VEC Document
                                   Document336-2
                                            340 Filed
                                                 Filed04/30/20
                                                       04/15/20 Page
                                                                 Page45ofof78



          (a)   to employ any device, scheme or artifice to defraud any client or prospective
                client; or

          (b)   to engage in any transaction, practice or course of business which operates as a
                fraud or deceit upon any client or prospective client.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

CASO Management’s officers, agents, servants, employees, and attorneys; and (b) other persons

in active concert or participation with Defendant CASO Management or with anyone described

in (a).

                                              IV.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant CASO

Management is jointly and severally liable with Defendant Penn for disgorgement in the amount

of $440,000, representing profits gained as a result of the conduct alleged in the Complaint,

together with prejudgment interest thereon in the amount of $132,095.10, for a total of

$572,095.10. Defendant CASO Management shall satisfy this obligation by paying $572,095.10

to the Securities and Exchange Commission within 14 days after entry of this Final Judgment.

          Defendant CASO Management may transmit payment electronically to the Commission,

which will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also

be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant CASO Management may also pay by

certified check, bank cashier’s check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to




                                                 4
          Case
           Case1:14-cv-00581-VEC
                1:14-cv-00581-VEC Document
                                   Document336-2
                                            340 Filed
                                                 Filed04/30/20
                                                       04/15/20 Page
                                                                 Page56ofof78



       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Camelot Acquisitions Secondary Opportunities Management, LLC as a defendant in

this action; and specifying that payment is made pursuant to this Final Judgment.

       Defendant CASO Management shall simultaneously transmit photocopies of evidence of

payment and case identifying information to the Commission’s counsel in this action. By

making this payment, Defendant CASO Management relinquishes all legal and equitable right,

title, and interest in such funds and no part of the funds shall be returned to Defendant CASO

Management.

       The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan

to distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff determines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 14 days following entry of this Final Judgment. Defendant CASO

Management shall pay post-judgment interest on any delinquent amounts pursuant to 28 U.S.C.

§ 1961.

                                               V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant CASO

Management shall pay a civil penalty in the amount of $440,000 to the Securities and Exchange

                                                 5
       Case
        Case1:14-cv-00581-VEC
             1:14-cv-00581-VEC Document
                                Document336-2
                                         340 Filed
                                              Filed04/30/20
                                                    04/15/20 Page
                                                              Page67ofof78



Commission pursuant to Section 21(d) of the Exchange Act and Section 209(e) of the Advisers

Act. Defendant CASO Management shall make this payment within 14 days after entry of this

Final Judgment.

       Defendant CASO Management may transmit payment electronically to the Commission,

which will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also

be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant CASO Management may also pay by

certified check, bank cashier’s check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Camelot Acquisitions Secondary Opportunities Management, LLC as a defendant in

this action; and specifying that payment is made pursuant to this Final Judgment.

       Defendant CASO Management shall simultaneously transmit photocopies of evidence of

payment and case identifying information to the Commission’s counsel in this action. By

making this payment, Defendant CASO Management relinquishes all legal and equitable right,

title, and interest in such funds and no part of the funds shall be returned to Defendant CASO

Management. The Commission shall send the funds paid pursuant to this Final Judgment to the

United States Treasury. Defendant CASO Management shall pay post-judgment interest on any

delinquent amounts pursuant to 28 USC § 1961.




                                                6
          Case
           Case1:14-cv-00581-VEC
                1:14-cv-00581-VEC Document
                                   Document336-2
                                            340 Filed
                                                 Filed04/30/20
                                                       04/15/20 Page
                                                                 Page78ofof78



                                             VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



 Dated:      April 30, 2020



                                                 HONORABLE VALERIE E. CAPRONI
                                                 UNITED STATES DISTRICT JUDGE




                                                 7
